DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 10/23/22.  As directed by the amendment, claims 1 and 7 have been amended; claims 2, 3, 8, 9 have been cancelled.  Claims 1, 4-7,10 are pending in this application.

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Echols US 20100319217 A1 (herein after Echols) in view of Davis US 20060086004 A1 (herein after Davis), Shapiro 4440158 (herein after Shapiro) and Crane US 4936295 (herein after Crane).

Regarding claim 1, Echols discloses a therapeutic footwear, comprising: a shoe body (as seen in Figure 10) having a shoe upper (as seen in annotated Figure 10), a sole (as seen in annotated Figure 10) attached to a bottom of the shoe body (94), and an interior cavity (as seen in annotated Figures 6 and 10) dimensioned to receive a foot of a wearer (Abstract); a molded brace (70) having a base dimensioned to conform to a bottom of the interior cavity (as seen in annotated Figures 6 and 10), an aft end of the molded brace having a cup (70, as seen in annotated Figures 1 and 6) dimensioned to receive a heel of the foot (as seen in Figure 1), a protrusion elevated (as seen in annotated Figures 1 and 6) and distending from a medial (as seen in annotated Figures 1 and 6) and a lateral surface (as seen in annotated Figures 1 and 6) of an anterior portion of the cup (as seen in annotated Figures 1 and 6), the protrusion dimensioned to receive a malleolus of the foot (as seen in Figure 1), a sidewall (as seen in annotated Figures 1 and 6) extending anterior from the protrusion and dimensioned to extend to a point adjacent to a ball of the foot (as seen in annotated Figure 1); a cushioned lining (80, 28, 30) carried within the molded brace (Abstract, paragraphs 0008 and 0014) has an outer margin that extends beyond an extent of the molded brace (70, as seen in annotated Figure 6); and at least one fabric layer lining the interior cavity (as seen in annotated Figures 1 and 6) and connected to the shoe upper so that the molded brace retained within the interior cavity of the shoe body (as seen in annotated Figures 1 and 6).  


[AltContent: textbox (Molded brace)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (cup)][AltContent: arrow]
    PNG
    media_image1.png
    542
    482
    media_image1.png
    Greyscale











[AltContent: textbox (Outer margins)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Interior cavity)][AltContent: arrow][AltContent: textbox (Sole)][AltContent: textbox (Upper)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A shoe body)]
    PNG
    media_image2.png
    384
    351
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    396
    491
    media_image3.png
    Greyscale



However, Echols does not specifically disclose a plurality of longitudinal supports continuously extending longitudinally along the base from the heel to a toe of the molded brace.  

Davis discloses a plurality of longitudinal supports continuously extending longitudinally along the base from the heel to a toe (as seen in annotated Figure 4, ref 34, paragraph 0029, 0034 and 0035) of the molded brace.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A plurality of longitudinal supports continuously extending longitudinally along the base from the heel to a toe of the molded brace.)]
    PNG
    media_image4.png
    614
    324
    media_image4.png
    Greyscale


Echols is analogous art to the claimed invention as it relates to footwear having internal supports.  Davis is analogous art to the claimed invention in that it provides footwear supports having supports running along the base of the inserted footwear support.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the internal support system of Echols, with a plurality of longitudinal supports continuously extending longitudinally along the base from the heel to a toe of the molded brace , as taught by Davis in order to provide a stabilizing base of the support and better support for the foot when worn.  The modification of the support system would be a simple modification to obtain predictable results, better stability of the footwear during wear.

However, Echols and Davis do not specifically disclose a plurality of vertically disposed supports extending from the base of the shoe body to the protrusion.

Shapiro discloses a plurality of vertically disposed supports extending from the base of the shoe body to the protrusion (Abstract, as seen in Figure 2).

Shapiro is analogous art to the claimed invention in that it provides a series of vertical supports specifically in the ankle region.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the therapeutic footwear of Echols and Davis, with a plurality of vertically disposed supports extending from the base of the shoe body to the protrusion, as taught by Shapiro in order to provide support the ankle during wear.  The modification of the placement of the supports would be a simple modification to obtain predictable results; better support for the ankle of the wearer when worn and the prevention of pronation of the ankle.

However, Echols, Davis and Shapiro do not specifically disclose the supports are capable of being made from a metallic material.  

Crane discloses the supports are capable of being made from a metallic material (Col 5, lines 29-32).

Crane is analogous art to the claimed invention in that it teaches the use of supports being made from a metal material. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the therapeutic footwear of Echols, Davis and Shapiro, by constructing the supports being made from a metallic material, as taught by Crane in order to provide support the ankle during wear.  The modification of the material of the supports would be a simple modification to obtain predictable results; an improved support that would not bend or allow the ankle of the wearer to pronate during wear. 

Regarding claim 7, Echols discloses a shoe body (as seen in annotated Figure 10) having a shoe upper (as seen in annotated Figure 10), a sole (as seen in annotated Figure 10) attached to a bottom of the shoe body (as seen in annotated Figures 6 and 10), and an interior dimensioned to receive a foot of a wearer (Abstract, as seen in annotated Figure 10); a molded brace (70) received within the interior (as seen in annotated Figure 1) having a cup (as seen in annotated Figure 1) dimensioned to receive a heel of the foot (as seen in annotated Figure 1), a protrusion elevated and distending from an anterior portion of the cup (as seen in annotated Figure 1), the protrusion dimensioned to receive a malleolus of the foot (Abstract, as seen in annotated Figure 1, paragraph 0044), a sidewall (80, 28, 30) extending anterior from the protrusion and dimensioned to extend to a point adjacent to a ball of the foot (as seen in annotated Figure 1); a cushioned lining (80) carried within the molded brace has an outer margin (70, as seen in annotated Figure 6) that extends beyond an extent of the molded brace (70); and at least one fabric layer lining the interior (90) and connected to the shoe upper so that the molded brace (70) and the cushioned lining (80) are retained within the interior the shoe body (as seen in annotated Figures 1, 6 and 10).  

However, Echols does not specifically disclose a plurality of longitudinal supports continuously extending longitudinally along the base from the heel to a toe of the molded brace.  

Davis discloses a plurality of longitudinal supports continuously extending longitudinally along the base from the heel to a toe (as seen in annotated Figure 4, ref 34, paragraph 0029, 0034 and 0035) of the molded brace.

Echols is analogous art to the claimed invention as it relates to footwear having internal supports.  Davis is analogous art to the claimed invention in that it provides footwear supports having supports running along the base of the inserted footwear support.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the internal support system of Echols, with a plurality of longitudinal supports continuously extending longitudinally along the base from the heel to a toe of the molded brace , as taught by Davis in order to provide a stabilizing base of the support and better support for the foot when worn.  The modification of the support system would be a simple modification to obtain predictable results, better stability of the footwear during wear.

However, Echols and Davis do not specifically disclose a plurality of vertically disposed supports extending from the base of the shoe body to the protrusion.

Shapiro discloses a plurality of vertically disposed supports extending from the base of the shoe body to the protrusion (Abstract, as seen in Figure 2).

Shapiro is analogous art to the claimed invention in that it provides a series of vertical supports specifically in the ankle region.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the therapeutic footwear of Echols and Davis, with a plurality of vertically disposed supports extending from the base of the shoe body to the protrusion, as taught by Shapiro in order to provide support the ankle during wear.  The modification of the placement of the supports would be a simple modification to obtain predictable results; better support for the ankle of the wearer when worn and the prevention of pronation of the ankle.

However, Echols, Davis and Shapiro do not specifically disclose the supports capable of being made from a metallic material.  

Crane discloses the supports capable of being made from a metallic material (Col 5, lines 29-32).

Crane is analogous art to the claimed invention in that it teaches the use of supports being made from a metal material. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the therapeutic footwear of Echols, Davis, and Shapiro by constructing the supports being made from a metallic material, as taught by Crane in order to provide support the ankle during wear.  The modification of the material of the supports would be a simple modification to obtain predictable results; an improved support that would not bend or allow the ankle of the wearer to pronate during wear. 

Claims 4, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Echols US 20100319217 A1 (herein after Echols) in view of Davis US 20060086004 A1 (herein after Davis), Shapiro 4440158 (herein after Shapiro) and Crane US 4936295 (herein after Crane), as applied to claims 1 and 7 and further in view of Hamill US 20110260857 (herein after Hamill).
Regarding claim 4, the shoe body of the combined references disclose all the limitations of claim 4 except they do not disclose a GPS compartment disposed in a heel area of the sole, the GPS compartment adapted to receive a GPS tracking device.  
Hamill discloses a GPS compartment disposed in a heel area of the sole (paragraphs 0003, 0059, as seen in annotated Figures 6 and 7 of Hamill), the GPS compartment adapted to receive a GPS tracking device (paragraphs 0003, 0059, as seen in annotated Figures 6 and 7 of Hamill).   
Hamill is analogous art to the claimed invention in that it provides an insole device that is capable of carrying electronic devices to include a GPS system.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the footwear insole of Echols, Davis, Shapiro and Crane with including an accessible compartment within the sole, as taught by Hamill in order to form a discreet aperture in the insole to enclose electronic devices.  The modification of the insole would be a simple substitution of one known element for another to obtain predictable results, in order to include a space in the sole for electronic devices such as a GPS device.

Regarding claim 5, the modified shoe body of the combined references discloses an access (paragraphs 0003, 0059, as seen in annotated Figures 6 and 7 of Hamill) disposed in the heel area of the sole (as seen in annotated Figures 6 and 7 of Hamill), the access dimensioned to install and remove the GPS tracking device from the GPS compartment (as seen in annotated Figures 6 and 7 of Hamill).  

[AltContent: arrow][AltContent: textbox (Heel area.)][AltContent: arrow][AltContent: textbox (GPS compartment.)][AltContent: textbox (GPS tracking device.)]
    PNG
    media_image5.png
    240
    444
    media_image5.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image6.png
    361
    505
    media_image6.png
    Greyscale


Regarding claim 6, the modified shoe body of the combined references discloses the GPS tracking device carried within the GPS compartment (paragraphs 0003, 0059, as seen in annotated Figures 6 and 7 of Hamill).  

Regarding claim 10, the modified shoe body of the combined references discloses a GPS compartment disposed in a heel area of the sole (paragraphs 0003, 0059, as seen in annotated Figures 6 and 7 of Hamill), the GPS compartment adapted to receive a GPS tracking device (paragraphs 0003, 0059, as seen in annotated Figures 6 and 7 of Hamill).


Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards the structural elements, included in the amended claims and thus do not apply to the newly added prior art used to teach the amended limitation and the combinations of references used, and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732